Citation Nr: 1520850	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  09-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from June 30, 2006, to June 24, 2012, and in excess of 70 percent on and after June 25, 2012.  

2.  Entitlement to an effective date earlier than June 25, 2012, for the grant of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  By that decision, service connection was granted for PTSD, with assignment of a 30 percent rating therefor, effective from June 30, 2006.  By rating action in August 2012, the RO increased the rating assigned to 70 percent, effective from June 25, 2012, with assignment as of that date of a total rating for compensation based on individual unemployability (TDIU).  

Notice is taken that the RO by its rating decision of November 2013 denied entitlement to an earlier effective date for entitlement to a 70 percent evaluation for PTSD, which is in effect the same issue as developed for review by this appeal as to the initial rating for PTSD and, as such, no further action as to that denial need be undertaken.  However, the RO by its rating determination of November 2013 also denied entitlement to an earlier effective date for a TDIU.  This was followed by the RO's receipt of a notice of disagreement of May 2014 and, per Manlincon v. West, 12 Vet. App. 238 (1999), such matter is addressed in the REMAND below.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran previously had requested a hearing before the Board, sitting at the RO, but that request was withdrawn by him in a document received by VA in January 2012.  More recently, the Veteran in December 2014 submitted a request for a videoconference hearing before the Board and such was reiterated by the Veteran's representative in a written statement of April 2015.  Remand to permit the Veteran to offer testimony at his requested videoconference hearing before the Board is thus required.  

Also, as noted above, the Veteran has timely disagreed with the RO's denial in November 2013 of his claim for an earlier effective date for TDIU entitlement, and in the absence of any indication that the Veteran was provided a statement of the case as to that matter, remand to furnish that document is necessary per Manlincon, supra.  

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be afforded a videoconference hearing before the Board at the RO at the next available opportunity. 

2.  Provide the Veteran a statement of the case as to the issue of his entitlement to an earlier effective date for assignment of a TDIU rating, and thereafter advise him of the requirements to perfect that appeal by his submission of a substantive appeal within 60 days of the date of mailing of the statement of the case.  The issue should only be returned to the Board if a timely substantive appeal is filed.

3.  Lastly, return the certified issues on appeal to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




